Putnam Investments One Post Office Square Boston, MA 02109 April 5, 2006 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Putnam New York Tax Exempt Income Fund (Reg. No. 2-83909) (811-03741) (the Fund) Post-Effective Amendment No. 27 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 27 to the Funds Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on March 29, 2006. Comments or questions concerning this certificate may be directed to Stephen Tate at 1-800-225-2465, ext. Very truly yours, Putnam New York Tax Exempt Income Fund By: /s/ Charles E. Porter Charles E. Porter Executive Vice President, Associate Treasurer and Principal Executive Officer cc: Ropes & Gray LLP
